In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1274V
                                          UNPUBLISHED


    BLAS GUTIERREZ, father and natural                          Chief Special Master Corcoran
    guardian of G.G., an infant under the
    age of eighteen (18) years,                                 Filed: January 22, 2021

                         Petitioner,                            Voluntary dismissal; Order
    v.                                                          concluding proceedings

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.



                             ORDER CONCLUDING PROCEEDINGS1

       On September 25, 2020, Blas Gutierrez filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10 through
34.2 Petitioner alleged that his child, G.G., suffered an adverse reaction to a human
papillomavirus vaccination and a meningococcal vaccination that G.G. both received on
December 23, 2017. Petition at 1. On January 21, 2021, Petitioner filed a notice of
voluntary dismissal acknowledging that this case was a duplicate of an earlier filed case
(no. 20-1273V).3

      In light of Petitioner’s “notice of dismissal at any time before service of
respondent’s report” pursuant to Vaccine Rule 21(a), this case is dismissed without
prejudice.


1 Although I have not formally designated this Order for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Order will be available
to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this definition,
I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).

3 While Petitioner’s docket entry indicates that he is seeking dismissal pursuant to “Rule 41(a)”
(presumably Court of Federal Claims Rule 41(a)), the more applicable authority is Vaccine Rule 21(a).
IT IS SO ORDERED.


                    s/Brian H. Corcoran
                    Brian H. Corcoran
                    Chief Special Master




                      2